DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.16/427,139, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-16 do not have any support from the specification or drawings in the application. 
Claim 1 recites “an ultrasonic transmitter configured to transmit an ultrasonic signal suitable for ranging; and an ultrasonic receiver configured to receive the ultrasonic signal and to measure a time of arrival of the ultrasonic signal at the ultrasonic receiver, and a processor configured to determine the position of the vehicle-mounted wireless power transfer device relative to the ground-based wireless power transfer device based on the measured time of .
This application repeats a substantial portion of prior Application No. 16/427,139, filed 05/30/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claims 2-16 depend from claim 1, and therefore also cannot claim the benefit of the prior 
date.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ultrasonic receiver and transmitter of claims 1-16  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "any of the wireless power transfer devices" in claim 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 2 only recites a single wireless power transfer device.  For purposes of this action, Examiner will interpret this limitation as “The wireless power transfer device”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-11, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Failing (U.S. Patent Pub. No. 2011/0302078) in view of Okuda et al. (U.S. Patent Pub. No. 2009/0071255).
In regards to claim 1, Failing discloses an apparatus for determining a position of a vehicle-based wireless power transfer device relative to a ground-based wireless power transfer device, the apparatus comprising (See Fig. 2 and 0075, energy transfer interface 234 is an inductive wireless transfer system for the grounded vehicle charging station 11) :
an ultrasonic sensor, and a processor configured to determine the position of the vehicle-mounted wireless power transfer device relative to the ground-based wireless power transfer device based on the ultrasonic sensor (See Fig. 19 and 0352, “Electrical position detection component 1942 may include any electrical component capable of detecting position... And as yet another example, component 1942 may include an ultrasonic proximity sensor (e.g. mounted on or in a portion of the vehicle 120) capable of detecting the proximity of a portion of energy transfer system 110 (e.g. wheel stop 1710, enclosure or housing 1730, enclosure or housing 1740, etc.” so element 1942 is the sensor and guidance component 1950 is the processor).
Failing does not explicitly disclose that the ultrasonic sensor comprises an ultrasonic transmitter configured to transmit an ultrasonic signal suitable for ranging; and an ultrasonic receiver configured to receive the ultrasonic signal and to measure a time of arrival of the ultrasonic signal at the ultrasonic receiver.
However, this would be obvious to a person of ordinary skill in the art at the time the invention was filed in light of art like Okuda.  Okuda discloses it is known for ultrasonic sensors to have an ultrasonic transmitter configured to transmit an ultrasonic signal suitable for ranging (See 0005 and 0008 “Conventionally, an ultrasonic sensor includes an ultrasonic-wave detection 
Failing and Okuda are analogous art in the field of systems employing ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the ultrasonic sensor of Failing comprise an ultrasonic transmitter and receiver like in Okuda, as this is the conventional way to enable an ultrasonic sensor as disclosed by Okuda.

In regards to claim 2, Okuda further discloses an embodiment wherein the ultrasonic transmitter comprises a plurality of transmitters, each configured to transmit a respective ultrasonic signal (See Okuda, 0047, “In addition, when the ultrasonic sensor 10 includes a plurality of receiving devices that is sendable, for example, the first receiving device R1 and the second receiving device R2”, showing an embodiment where both R1 and R2 are ultrasonic transmitters.)

In regards to claim 4, Okuda further discloses that the ultrasonic receiver comprises a plurality of receivers configured to receive the respective ultrasonic signal and to measure the respective time of arrival (See Fig. 1A and 0027, “The ultrasonic sensor 10 includes first to fourth receiving devices R1-R4).

In regards to claim 5, Failing discloses that the wireless power transfer device includes an ultrasonic sensor (See Fig. 19 and 0351, “And as yet another example, component 1912 may include an ultrasonic proximity sensor… capable of detecting the proximity of a portion of vehicle 120”).
Failing does not disclose that the sensor includes one of an ultrasonic transmitter or receiver.
However, this would be obvious in light of Okuda. Okuda discloses it is known for ultrasonic sensors to have an ultrasonic transmitter configured to transmit an ultrasonic signal suitable for ranging (See 0005 and 0008 “Conventionally, an ultrasonic sensor includes an ultrasonic-wave detection element attached to a transmission member that transmits an ultrasonic wave… and receives the ultrasonic wave reflected by an external object by using a receiving device) and an ultrasonic receiver (See again 0005 and 0008) configured to receive the ultrasonic signal, and to measure a time of arrival of the ultrasonic signal at the ultrasonic receiver (See Fig. 2B) and with a processor determine the relative position of an object based on the time of arrival of the reflected signal (See Fig. 2B and 0038, the time difference of the time of arrival allows for the calculation of the angle of the object relative to the sensor.)
Failing and Okuda are analogous art in the field of systems employing ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the ultrasonic sensor of Failing comprise an ultrasonic transmitter and receiver like in Okuda, as this is the conventional way to enable an ultrasonic sensor as disclosed by Okuda.


Failing does not disclose that the sensor includes one of an ultrasonic transmitter or receiver.
However, this would be obvious in light of Okuda. Okuda discloses it is known for ultrasonic sensors to have an ultrasonic transmitter configured to transmit an ultrasonic signal suitable for ranging (See 0005 and 0008 “Conventionally, an ultrasonic sensor includes an ultrasonic-wave detection element attached to a transmission member that transmits an ultrasonic wave… and receives the ultrasonic wave reflected by an external object by using a receiving device) and an ultrasonic receiver (See again 0005 and 0008) configured to receive the ultrasonic signal, and to measure a time of arrival of the ultrasonic signal at the ultrasonic receiver (See Fig. 2B) and with a processor determine the relative position of an object based on the time of arrival of the reflected signal (See Fig. 2B and 0038, the time difference of the time of arrival allows for the calculation of the angle of the object relative to the sensor.)
Failing and Okuda are analogous art in the field of systems employing ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the ultrasonic sensor of Failing comprise an ultrasonic transmitter and receiver like in Okuda, as this is the conventional way to enable an ultrasonic sensor as disclosed by Okuda.

In regards to claim 7, Failing discloses that the wireless power transfer device includes an ultrasonic sensor (See Fig. 19 and 0351, “And as yet another example, component 1912 may 
Failing does not disclose that the sensor includes an ultrasonic transponder comprising an ultrasonic transmitter and an ultrasonic receiver.
However, this would be obvious in light of Okuda. Okuda discloses it is known for ultrasonic sensors to have an ultrasonic transponder that can transmit and receive ultrasonic signals (See Okuda, 0027 "At least one of the receiving devices R1-R4 is sendable and receivable.  In the present case, the first receiving device R1 is configured to be sendable and receivable for example,” thus first receiving device R1 maps to a transponder).
Failing and Okuda are analogous art in the field of systems employing ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the ultrasonic sensor of Failing comprise an ultrasonic transponder like in Okuda, as this is the conventional way to enable an ultrasonic sensor as disclosed by Okuda.

In regards to claim 8, Okuda further discloses that the ultrasonic signal is one of a pulse signal or of another wideband waveform suitable for ranging (See Fig. 2B, showing a pulse sent out at t0 and the pulse received at times t1-t4).

In regards to claim 9, Okuda further discloses that the measured time of arrive of the ultrasonic signal includes a round-trip time (See 0038 “An ultrasonic wave sent from a sending device S1 (not shown) at time t0 is reflected by the obstacle M and is received by the first receiving device R1 and the second receiving device R2 at time t1 and time t2… In addition, the average distance Dh from the first receiving device R1 and the second receiving device R2 to the 

In regards to claim 10, Okuda further discloses that the position of the object relative to the sensor includes at least an angle of direction (See Okuda, 0038-0039 discussing the calculation of the horizontal offset angle Ɵh and the vertical offset angle Ɵv).

In regards to claim 11, Okuda further discloses that the processor determines the position based on the measured time of arrival using a process of triangulation (See 0040 “A distance and a direction of the obstacle M with respect to the ultrasonic sensor 10 can be calculated based on the distances Dh and Dv and the angles Ɵh and Ɵv. Thus, the three-dimensional shape of the obstacle M can be calculated based on the difference in time at where the ultrasonic wave reflected by the obstacle M is detected by the first to fourth receiving devices R1-R4 respectively”, using said distances and angles is known as triangulation).

In regards to claim 13, Failing further discloses that the position is used for guidance and alignment of the vehicle-based wireless power transfer device relative to the ground-based wireless power transfer device (See 0355 “In one embodiment, the position of the vehicle with respect to a portion of the energy transfer system… may be used to determine the position of at least one energy transfer component of the vehicle… with respect to at least one energy transfer component of the energy transfer system.”)



In regards to claim 16, Okuda further discloses that the ultrasonic transmitter comprises at least one ultrasonic emitter and the ultrasonic receiver comprises at least one ultrasonic sensor (See 0027 “At least one of the receiving devices R1-R4 is sendable and receivable.  In the present case, the first receiving device R1 is configured to be sendable and receivable.”  Therefore, R1 which can emit an ultrasonic signal maps to an ultrasonic emitter, and R1-R4, which then sense the reflected wave, map to ultrasonic sensors”.

Claim 3 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Failing (U.S. Patent Pub. No. 2011/0302078) in view of Okuda et al. (U.S. Patent Pub. No. 2009/0071255) as applied to claim 2 above, and further in view of Richter et al. (U.S. Patent Pub. No. 2009/0207006).
The combination does not explicitly disclose that the respective ultrasonic signals of the plurality of transmitters have the same waveform but shifted at least in one of a time and frequency.
However, this would be an obvious modification in light of Richter.  Richter discloses it is known to have multiple ultrasonic transmitters emit sound that have the same waveform but shifted in time (See Richter, 0027, “The sensors in this kind of operation are preferably switched (operated) in a way that permits mutual testing of each other. To this end, a first sensor is initially operated as a transmitter and a second sensor as a receiver. In a subsequent measuring step, the test is performed the other way around, the transmitter and receiver being reversed. If a 
Failing, Okuda and Richter are analogous art in the field of systems employing ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have ultrasonic sensor of Okuda with multiple ultrasonic transmitters, to have the transmitters employ a time-shifted waveform like in Richter to allow for self-testing of the accuracy of the ultrasonic sensor, as disclosed by Richter (0003).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Failing (U.S. Patent Pub. No. 2011/0302078) in view of Okuda et al. (U.S. Patent Pub. No. 2009/0071255) as applied to claim 1 above, and further in view of Knittel et al. (U.S. Patent Pub. No. 2010/0005889).
The combination does not explicitly disclose that the processor continuously determines the position in real-time with a resolution in the centimeter range.
However, Knittel discloses that it is known for ultrasonic sensors to have resolutions beyond that and into the sub-millimeter range (See Knittel, 0004, “The use of ultrasonic sensors for detecting objects has been known for a long time in industrial automation procedures.  These sensors enable resolutions to be achieved in the sub-millimeter range.  Therefore, in principle, 
Failing, Okuda and Knittel are analogous art in the field of ultrasonic sensors.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the ultrasonic sensor of Failing detect in real time with at least a centimeter resolution like in Knittel, to allow for accuracy in the detection of the vehicle position relative to the charging station.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Failing (U.S. Patent Pub. No. 2011/0302078) in view of Okuda et al. (U.S. Patent Pub. No. 2009/0071255) as applied to claim 1 above, and further in view of Park et al. (U.S. Patent Pub. No. 2011/0279244).
The combination does not explicitly disclose that the ground-based wireless power transfer device is configured to move automatically as an automated robot and to align with the vehicle-based wireless power transfer device.
However, this would be an obvious modification in light of Park. Park discloses a wireless power transmitter where the wireless power transfer device is configured to move automatically as an automated robot and to align with the target receiving device (See Park, 0058-0059 “The power transmission apparatus may be, or may be included in, a terminal such as a mobile device, a robot, a computer and the like. ... The device search unit 110 may search for a device to be charged by following a path” see also 0071 “The response signal determination unit 220 may determine a proper distance for charging the device to be charged”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



MND
10/06/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2021